DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	The present office action is made in response to the amendment filed by applicant on 1/12/2022. It is noted that in the amendment, applicant has made changes to the claims. There is not any change being made to the drawings and the specification.
3.	Regarding to the claims, applicant has amended claims 1, 7 and 17 and canceled claims 10 and 12. There is not any claim being added into the application. As amended, the pending claims are claims 1-9, 11 and 13-24 in which claims 1, 6-7, 11, 13-19 and 24 are examined in the present office action, and claims 2-5, 8-9 and 20-23 have been withdrawn from further consideration as being directed to non-elected Inventions. Applicant should note that the non-elected claims will be rejoined if the linking claim 1 is later found as an allowable claim.
Response to Arguments
4.	The amendments to the claims as provided in the amendment of 1/12/2022 and applicant's arguments provided in the mentioned amendment, pages 10-13, have been fully considered and yielded the following conclusions.
A) Regarding to Claim Interpretation as set forth in the office action of 8/12/2021, the amendments to the claims as provided in the amendment of 1/12/2022 have been fully considered but are not sufficient to overcome the Claim Interpretation set forth in the mentioned office action. Thus, the Claim Interpretation is repeated in the present office action.

B) Regarding to the objections to claims 1, 6-7, 10-19 and 24 as set forth in the office action of 8/12/2021, the amendments to the claims as provided in the amendment of 1/12/2022 and applicant’s arguments provided in the mentioned amendment, page 10, have been fully considered and are persuasive, thus the objections to claims 1, 6-7, 10-19 and 24 are now withdrawn.
C) Regarding to the rejection of claims 1, 6-7, 10-19 and 24 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth in the office action of 8/12/2021, the amendments to the claims as provided in the amendment of 1/12/2022 and applicant’s arguments provided in the mentioned amendment, page 10, have been fully considered and are sufficient to overcome the rejection of claims 1, 6-7, 10-19 and 24 set forth in the mentioned office action.
However, the amendments to the claims raise new problems of 35 U.S.C. 112 as provided in the present office action.
D) Regarding to the rejection of claims 1, 6, 10-11, 15-16 and 24 under 35 U.S.C. 102(a)(1) as being anticipated by Bartlett (US Publication No. 2008/0079904), and the rejection of claims 7, 12-14 and 17-19 under 35 U.S.C. 103 as being unpatentable over Bartlett in view of 
Claim Interpretation
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
7.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation are as follow: 
a) “an imaging optical device”, “a collector optical device”, “a focusing optical device” and “an illumination optical device” as recited in claim 1;
b) “a collimating imaging optical device” as recited in claim 13; and
c) “an optical input coupling unit” as recited in claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 
Claim Rejections - 35 USC § 112
8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9.	Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the disclosure, as originally filed, does not support for the feature related to the second illuminated field. 

10.	Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the disclosure does not support for the feature related to the second illuminated field as recited in the claim on line 2.
In particular, the disclosure does not provide support for the second illuminated field which is an illuminated field of a white light source and a laser source as claimed, see claim 19 on line 2, claim 17 on lines 4-5, and claim 1 on lines 24-25.
11.       The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


12.       Claims 1, 6-7, 11, 13-19 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reasons.
a) Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite because it is unclear about the structure of the illumination 
The claim recites an illumination optical device for imaging a first illuminated field which field is emanated from the second scattering element, see the claim on lines 20-23; however, the claim also recites an imaging optical device arranged in a beam path downstream of the second scattering element, see the claim on 26-27. Thus, what are the structure of the illumination optical device and the imaging optical device and their structural relationship?
b) Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite because the claim depends upon a canceled claim.
c) Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite because the claim depends upon a canceled claim.
d) Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite because the claim depends upon a canceled claim.
e) Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite by the feature thereof “wherein the first illuminated field … output plane” (lines 4-7). The mentioned feature is indefinite by the following reasons.
e1) the feature thereof “the optical input coupling element” (line 5) lacks a proper antecedent basis, and
e2) how many “input coupling element” does the light source have? In other words, what is the relationship between the so-called “an input coupling element” recited on line 6 and the one recited on line 5?

13.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

14.	Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
The claim is rejected because the feature recited in the claim is recited in its base claim 1 on lines 24-25.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Double Patenting
15.	Claim 19 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 1. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim 
Allowable Subject Matter
16.	Claims 1, 6-7, 11, 13-19 and 24 would be allowable if the claims are amended to overcome the rejections of the mentioned claims under 35 U.S.C. 112 and under 37 CFR 1.75 as set forth in the present office action. 
17.	It is also noted that if the claim 1 is amended to comply with the requirement of 35 U.S.C. 112 then non-elected claim 2-5, 8-9 and 20-23 will be rejoined, thus applicant should review the non-elected claims to make sure that the non-elected claims comply with the requirements of rule 35 U.S.C. 112.
18.	The following is a statement of reasons for the indication of allowable subject matter: 
The light source as recited in the present independent claim 1 is allowable with respect to the prior art, in particular, the US Publication Nos. 2008/0079904 and 2017/0343792 by the limitations related to the white light source, the imaging optical system, and the structural arrangement of the white light source and the imaging optical system with respect to the scattering elements and the structure of the imaging optical system as recited in the features thereof “the illumination light … both sides” (claim 1, lines 24-28). Such features in a light source having laser source, scattering elements, focusing optical device, collecting optical device,  as recited in the features thereof “a laser …optical device” (claim 1, lines 3-23) are not disclosed in the prior art.
Conclusion
19.       Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
20.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316.  The examiner can normally be reached on M - F: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/THONG Q NGUYEN/Primary Examiner, Art Unit 2872